Citation Nr: 1023228	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  05-11 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an extraschedular rating for disability 
resulting from service-connected migraine headaches.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to November 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In June 2007 the Board issued a decision adjudicating the 
issues of whether a disability rating in excess of 30 percent 
was warranted for service-connected migraine headaches and 
whether a TDIU was warranted.  The Board denied the appeal as 
to a TDIU and granted the appeal to the extent of a 50 
percent disability rating for migraine headaches, the maximum 
schedular rating for that condition.  

The Veteran appealed that decision to the U.S. Court of 
appeals for Veterans Claims (Veterans Court).  In March 2009 
the Veterans Court granted a joint motion for partial remand 
of the Veteran and the Secretary of Veterans' Affairs (the 
Parties), vacated the Board's June 2007 decision other than 
the grant by the Board of the 50 percent schedular rating for 
migraine headaches, and remanded the matter to the Board for 
compliance with the instructions agreed upon by the Parties.  
The case was returned to the undersigned on June 21, 2010.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the joint motion, the Parties agreed that that record 
indicates that medical records associated with the claims 
file are incomplete.  The Parties referred to the Veteran's 
April 2005 VA Form 9 in which she explained that her 
prescription had increased for her migraines and requested 
that VA recheck her VA Medical Center (VAMC) records.  A 
review of the claims file reveals no treatment records later 
than January 2004.  The Board adjudicated this case in June 
2007.  It is unclear if any treatment records other than her 
prescriptions are available or what relevance these records, 
if they exist, would have in a determination that the Veteran 
is entitled to an evaluation greater than 50 percent.  In 
this regard, the Federal Circuit in Golz v. Shinseki, 590 
F.3d 1343 (Fed. Cir. 2010) referenced multiple uses of the 
word "relevant" within section 5103, and, citing McGee v. 
Peake, 511 F.3d 1352 (Fed. Cir. 2008), concluded that VA must 
assist the Veteran in obtaining identified records "[a]s 
long as a reasonable possibility exists that the records are 
relevant to the [V]eteran's claim."  The Court acknowledged 
that "Congress has placed reasonable limits on VA's duty to 
assist."  

In any event, in light of the joint motion, all records of VA 
treatment from January 2, 2004, forward must be obtained and 
associated with the claims file.  

In this regard, it is important to note that either the 
Veteran or her attorney at any point could submit these 
records (rather than wait for the RO to obtain them) in order 
to expedite the claims.

Though not addressed by the Parties, the Board notes that in 
December 2006 the RO received information indicating that the 
Veteran had filed an application for benefits administered by 
the Social Security Administration (SSA).  It is not clear to 
the Board whether this claim involved disability suffered by 
the Veteran or is the result of age.  On remand the RO must 
obtain any relevant medical records and adjudicative 
decisions associated with a claim by the Veteran for SSA 
disability benefits.  

The Parties also agreed that VA must determine whether 
extraschedular consideration is warranted for the Veteran's 
service-connected migraine headaches disability.  Until all 
treatment records are associated with the claims file, a 
decision by the Board as to this issue would be premature.  
Additionally, evidence relevant to disability resulting from 
the Veteran's migraine headaches has been added to the claims 
file since the Board issued its decision in June 2007.  
Hence, the RO must address in the first instance whether 
referral for extraschedular consideration in warranted 
pursuant to 38 C.F.R. § 3.321 (2009).  

In the joint motion the Parties referred to a statement in 
the Board's June 2007 decision that the only medical evidence 
addressing the Veteran's employability was a January 2004 VA 
examination report and the Parties stated that the Board 
should consider whether a new VA examination is warranted 
given that the Veteran had indicated in her Form 9 that her 
condition had worsened.  

Although it is not clear to the Board that the question of 
employability generally requires a medical opinion, as 
opposed to findings from which VA then makes the finding of 
fact regarding employability (which sometimes requires a new 
examination), the Board will treat the need for a VA 
examination and opinion to address employability as the law 
of the case.  

The claims file appears to show pending unadjudicated claims 
for service connection and for increased ratings.  Whether a 
TIDU is warranted depends on whether the Veteran is 
unemployable due to service connected disabilities.  The RO 
should adjudicate the Veteran's pending claims prior to any 
adjudication of an appeal for a TDIU.  The only issues over 
which the Board currently has jurisdiction are entitlement to 
a TDIU and an extraschedular rating for migraine headaches.  
38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2009).  

The Board wishes to make it clear that if the RO denies any 
of the claims for which the Veteran has not already perfected 
an appeal to the Board, the Board will not have jurisdiction 
to address the claim unless the Veteran appeals any such RO 
decisions to the Board.

In October 2007 and March 2010, the Veteran underwent VA 
examinations.  As to the TDIU issue the examiners included 
findings and rendered conclusions that the Veteran was not 
unemployable because of the respective disability.  However, 
the examiners did not provide any explanation for such 
conclusions.  A conclusion without an explanation (a 
rationale) is of no value; and moreover, raises the question 
of the adequacy of the examination.  See Stefl v. Nicholson, 
21 Vet.App. 120, 124 (2007) (medical opinion must support its 
conclusion with an analysis); see also Nieves-Rodriguez v. 
Peake 22 Vet.App. 295, 301 (2008) (a mere conclusion and 
data, without an explanation, is of no probative value).  On 
remand, an adequate examination should be provided with 
regard to whether the Veteran is unemployable due to service 
connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment of the 
Veteran at VA facilities since January 
2004 and associate all records obtained 
with the claims file.  If no such records 
are obtainable, document all efforts to 
obtain the records and all replies to 
those efforts, associate the documentation 
with the claims file, and send the Veteran 
and her representative a letter providing 
the notice specified in 38 C.F.R. § 
3.159(e).  

2.  Obtain any relevant medical records 
(if any) and adjudicative decisions 
regarding any claim by the Veteran for SSA 
disability benefits.  Associate all 
records obtained with the claims file.  If 
no such records are obtainable, document 
all efforts to obtain the records and the 
replies from the SSA, associate the 
documentation with the claims file, and 
send the Veteran and her representative a 
letter providing the notice specified in 
38 C.F.R. § 3.159(e).  

3.  Adjudicate the Veteran's claims for 
service connection and increased ratings 
which are currently pending and have not 
yet been adjudicated and appealed to the 
Board.  

4.  Then, and only then, schedule the 
Veteran for an examination and provide the 
examiner with the Veteran's claims file.  
The examiner is asked to provide findings 
as to the current state of each of the 
Veteran's service-connected disabilities.  
The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veterans's service-
connected disabilities, whether acting 
alone or in concert, render her unable to 
obtain and follow a substantially gainful 
occupation.  The examiner must provide a 
complete explanation for his or her 
conclusion.  Merely stating the conclusion 
and listing findings is not an adequate 
examination.  

5.  After ensuring that the above 
requested development is complete, the RO 
must determine whether the disability 
suffered by the Veteran's migraine 
headaches warrants referral for 
extraschedular consideration, and if so, 
refer the matter for such consideration.  
Additionally, the RO must readjudicate the 
Veteran's claim for a TDIU.  If any 
benefit sought as to these two issues is 
not granted, provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



